Citation Nr: 9903549	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-23 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a low back injury, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1982 
to August 1985.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1997 decision of the RO, which denied a 
compensable rating for service-connected low back disability.  

In June 1998, following a November 1997 hearing at the RO, 
the Hearing Officer assigned a 10 percent rating for service-
connected low back disability.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals of the low back 
injury are shown to result in a degree of functional 
limitation which more nearly approximates that of moderate 
severity.  





CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected residuals of the low back injury have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5285, 5289, 5292, 5293, 5295 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that, on discharge 
examination in June 1985, the veteran was reported to have 
fractured the L-1 inferior end plate in a motor vehicle 
accident in January 1985.  He was reported to have had a two 
month history of lower back pain, which was noted to have 
been resolved at the present time.  The veteran was reported 
to have full range of motion of the spine.

On a VA spine examination in April 1997, the veteran reported 
that, in June 1985, he was thrown from a tractor trailer 
truck and injured his lower back.  He indicated that he had 
been paralyzed from the waste down for two days.  X-rays 
reportedly revealed a fracture of the end plate at L1.  The 
veteran reported that he had frequent episodes of low back 
pain with radiation to the left lower extremity to the level 
of the foot.  He reported that he could not sit for any 
length of time and that he treated himself with non-steroid 
anti-inflammatory medications.

The veteran's gait and trunk movements were reported to be 
unguarded.  He was reported to be able to walk on his heels 
and toes without difficulty.  Flexion at the waist was 
reported to be 90 degrees, extension 30 degrees, lateral 
bending 30 degrees, bilaterally, and rotation 50 degrees, 
bilaterally.  Deep tendon reflexes in the lower extremities 
were reported to be active and equal, bilaterally.  The 
veteran was diagnosed with status post contusion of the 
lumbosacral spine due to a low back injury and status post 
fracture of the end plate of L1.

On an April 1997 VA radiology examination of the lumbar 
spine, there was reported to be a slight wedging at T12 and 
L1 without degenerative change.  The spine was reported to be 
otherwise normal.

Received in August 1997 were private medical records from 
James M. Cargnoni, DC, reflecting treatment from February 
1997 to August 1997.  In February 1997, the veteran was 
reported to have low back pain that was radiating proximally 
along the paraspinal region.  He also complained of numbness 
on the top of the left foot.  The veteran was reported to be 
extremely stiff in the morning and his lumbar range of motion 
was reported to be restricted until he began to move about.  
He reportedly was unable to lift and perform the heavy work 
that was associated with his business.  

An examination revealed a positive Minor's sign and antalgic 
posture and gait to a moderate degree.  The veteran was 
reported to be in a mild to moderate degree of distress.  
There was reported to be vertebral joint dysfunction at L5-
S1, L3-4, T12-L1 and T9-10.  The sciath notch was reported to 
be significantly painful to palpation.  Lumbar range of 
motion was reported to be moderately diminished in all 
directions.  Concomitant low back pain was reportedly 
associated with these motions.  Dr. Cargnoni assessed that 
the veteran was suffering an exacerbation of late effects of 
the lumbar injury, including left-sided nerve root 
compression at L4, L5 and S1.  The veteran reportedly 
displayed characteristic symptoms of degenerative changes 
involving the lumbar spine.  Dr. Cargnoni reported that it 
would seem likely that these arthritic changes were occurring 
at the levels of nerve root involvement, but that it was 
possible that degenerative changes at the L1 level may have 
been causing lower nerve root compression.  He was reported 
to show signs and symptoms of left femoral acetabular and 
left sacroiliac degenerative changes.  Dr. Cargnoni indicated 
that an x-ray examination or MRI would be helpful.

In August 1997, Dr. Cargnoni reported that the veteran's low 
back was extremely painful and his numbness of the left foot 
had persisted.  An April 1997 x-ray study of the pelvis was 
reported to reveal mild to moderate degenerative changes 
associated with the left sacroiliac and femoral acetabular 
joints.  An x-ray study of the lumbar spine revealed a 
transitional segment and/or six lumbar vertebrae and a very 
mild left convex curvature.  Mild to moderate arthrosis of 
the facet joints at the L3-S1 regions with remote possibility 
of a parse defect was reported.  A lateral lumbar view 
revealed irregularities in the end plates of L1, a mild 
decrease in the L5-S1 disc angle and very mild retrolisthesis 
of L5 in relation to S1.  The beginning of marginal bone 
spurring of the anterior vertebral bodies of most of the 
lumbar vertebrae was reported.

During a hearing at the RO in November 1997, the veteran 
reported that he had had to hire extra help for heavy lifting 
and installation in his automotive lift repair business.  He 
indicated that he had brought extra people in to work so that 
he would not have to burden his customers to help him lift 
things.  He reported that he had pinched nerves in his lower 
back and that both of his feet would go numb, with the left 
worse than the right.  He reported that he had pain on range 
of motion, especially when he leaned forward.  He reported 
that he wore a back brace.

On a VA spine examination in November 1997, the veteran 
reported that he had had progressive worsening of low back 
problems over the past two years.  He denied seasonal 
variations of his symptoms.  He indicated that low back pain, 
discomfort and spasms interfered with his sleep and that he 
would lose two to seven days of work per month due to pain, 
discomfort and spasms.  He reported that he had to rely on 
hired help to operate his forklift and that he had had to 
rent a tractor trailer to assist in his work.  He reported 
that he was unable to sit or stand for a prolonged period of 
time without pain shooting down his spine and the left lower 
extremity, which was associated with tingling and 
intermittent numbness of the left foot.  

An examination revealed that the veteran had normal gait and 
good heel-to-toe coordination.  The lumbosacral spine was 
reported to show no deformity, protrusion, swelling or 
atrophy of the paraspinal muscles.  Tenderness was reported 
about the right T12-L1 level on palpation.  There was no 
reported evidence of swelling of the thoracolumbar or sacral 
area.  Range of motion of the lumbosacral spine was flexion 
of 70 degrees, extension of 20 degrees, lateral bend of 30 
degrees, bilaterally, and rotation of 40 degrees, 
bilaterally.  Manual muscle testing revealed iliopsoas 5/5, 
bilaterally, quadriceps 5/5, bilaterally, extensor hallucis 
longus 5/5, bilaterally, tibialis anterior 5/5, bilaterally, 
and gastrocnemius 5/5, bilaterally.  Sensory examination 
revealed intact sensation to light touch, pinprick and 
proprioception.  Deep tendon reflexes were reported to be 2+ 
and symmetric.  Straight leg raising was reported to be 
negative in the lower extremities, bilaterally.  The veteran 
was reported to be able to straighten both knees in a sitting 
position without difficulty.  He was diagnosed with chronic 
strain of the lumbosacral spine and compression fracture of 
the anterior aspect at T12-L1.  The examiner noted that the 
compression fracture may have been secondary to trauma but 
that he could not rule out neoplastic process.

On a VA MRI examination of the lumbar spine in May 1998, it 
was reported that there were focal degenerative endplate 
protrusions (Schmorl's nodes) anteriorly along the inferior 
endplates of T12 and L1, which resulted in limbus vertebra.  
There was reportedly minimal reactive marrow edema around the 
Schmorl's node of L1.  The MRI examination was reported to be 
otherwise unremarkable.  A January 1998 total body bone image 
study was reported to be essentially within normal limits.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected residuals of 
fracture of the lumbar spine is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.71a including Diagnostic Code 5295 (1998), which provides 
that when lumbosacral strain is severe, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above symptoms with abnormal mobility on forced motion, a 40 
percent evaluation is assigned.  When lumbosacral strain is 
accompanied with muscle spasm on extreme forward bending and 
lateral spine motion, a 20 percent evaluation is assigned.  
When lumbosacral strain is accompanied with characteristic 
pain on motion, a 10 percent evaluation is assigned.  When 
lumbosacral strain is accompanied with slight subjective 
symptoms only, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.71a including Diagnostic Codes 5295 (1998).

When the residuals of a fractured vertebra, without cord 
involvement, cause abnormal mobility requiring a neck brace, 
a 60 percent evaluation is assigned.  In other cases the 
residuals of a fractured vertebra are rated in accordance 
with definite limited motion or muscle spasm, adding a 10 
percent evaluation for each demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a including Diagnostic Code 
5285 (1998).

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1998), favorable ankylosis of the lumbar spine warrants a 40 
percent rating and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5292 
(1998), when the lumbar spine has limitation of motion which 
is severe, a 40 percent evaluation is assigned; when the 
lumbar spine has limitation of motion which is moderate, a 20 
percent evaluation is assigned; and when the lumbar spine has 
limited motion which is slight, a 10 percent evaluation is 
assigned.

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is assigned.  When 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1998).

In February 1997, James M. Cargnoni, DC reported that the 
veteran had an antalgic gait to a moderate degree and a mild 
to moderate degree of distress.  Lumbar range of motion was 
reported to be "moderately" diminished in all directions 
and he was reported to show characteristic symptoms of 
degenerative changes involving the lumbar spine. 

On VA examination in April 1997, the veteran reported that he 
had frequent episodes of low back pain with radiation to the 
left lower extremity to the level of the foot.  He was 
reported to be able to walk on his heels and toes without 
difficulty.  Flexion at the waist was reported to be to 90 
degrees, extension to 30 degrees, lateral bending to 30 
degrees, bilaterally, and rotation to 50 degrees, 
bilaterally.  The veteran was diagnosed with status post 
contusion of the lumbosacral spine, due to a low back injury, 
and status post fracture of the end plate of L1.

On the most recent VA examination in November 1997, the 
veteran reported that he had had progressive worsening of low 
back problems over the previous two years and that his low 
back pain, discomfort and spasms had interfered with his work 
and sleep.  The veteran was reported to have normal gait and 
good heel-to-toe coordination.  The lumbosacral spine was 
reported to show no deformity, protrusion, swelling or 
atrophy of the paraspinal muscles.  Tenderness was reported 
about the right T12-L1 level on palpation.  Range of motion 
of the lumbosacral spine was reported to show flexion to 70 
degrees, extension to 20 degrees, lateral bend to 30 degrees, 
bilaterally, and rotation to 40 degrees, bilaterally.  
Sensory examination was reported to reveal intact sensation 
to light touch, pinprick and proprioception.  The veteran was 
diagnosed with chronic strain of the lumbosacral spine and 
compression fracture of the anterior aspect at T12-L1.

As noted hereinabove, the veteran is currently rated at 10 
percent for his service-connected low back injury residuals.  
Because the most recent VA examination reported that range of 
motion of the lumbosacral spine has diminished over time, 
particularly his flexion to 70 degrees and extension to 20 
degrees, that the veteran has complained of lower back pain 
and has objectively demonstrated pain about the right T12-L1 
level on palpation and Dr. Cargnoni has reported that lumbar 
range of motion is "moderately" diminished in all 
directions, the Board is of the opinion that the veteran's 
service-connected residuals of fracture of the lumbar spine 
are most accurately characterized as producing no more than a 
moderate functional limitation due to pain and warrant the 
assignment of a 20 percent rating pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 5292 (1997).  See also 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  

The Board notes that, because there is no objective evidence 
of severe lumbosacral strain, including listing of the 
veteran's whole spine to the opposite side, positive 
Goldthwait's sign or marked limitation of forward bending in 
a standing position, the veteran is not entitled to a rating 
greater than 20 percent pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5295 (1998).  In addition, there is 
no current evidence of intervertebral disc syndrome, 
demonstrable deformity of a vertebral body or ankylosis of 
the lumbar spine.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).



ORDER

An increased rating of 20 percent for the service-connected 
residuals of the low back injury is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

